Citation Nr: 0901725	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The education folder does not contain the dates of the 
veteran's active military service, however he was determined 
to be permanently and totally disabled from service connected 
disabilities as of August 11, 2005.  The appellant is the 
daughter of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Effective August 11, 2005, the veteran was awarded a 
permanent and total disability rating based on his service-
connected disability(ies).  

2.  In August 2006, the appellant, who is the veteran's 
daughter, filed her initial claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant's date of birth is June [redacted], 1979.  

4.  The appellant reached her 26th birthday on June [redacted], 2005, 
prior to the effective date of a finding of permanent and 
total service-connected disability on behalf of the veteran.

5.  The appellant's period of eligibility for educational 
assistance benefits expired prior to the submission of her 
claim and she meets none of the legal criteria for a 
modification or extension of the period of eligibility for 
educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 
20.3043 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regards to Chapter 35 education benefits, the provisions 
of the Veterans Claims Assistance Act (VCAA) have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
38 C.F.R. § 3.159(d)(3); Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist.  

Chapter 35 Eligibility

The appellant has submitted a claim for DEA benefits.  She 
contends that her father, the veteran, was permanently and 
totally disabled for many years and the fact that the 
effective date ultimately assigned to his award of permanent 
and total disability postdates her 26th birthday should not 
be used against her.  She and the veteran also contend that 
the family was forced to use money that would have been set 
aside for her education to pay for expenses while the veteran 
was pursuing his claim for a permanent and total rating.  In 
sum, while acknowledging that she may have been "too old" to 
be eligible for the DEA benefits under Chapter 35 at the time 
she applied, she essentially requests that, given the above 
circumstances, VA find that she is entitled to the benefits.

The RO adjudicated the veteran as permanently and totally 
disabled, effective August 11, 2005, and the appellant 
initially filed her application for the receipt of DEA 
benefits under Chapter 35 after that date, in August 2006.  
In her application, she reported that she was the veteran's 
child and was born on June [redacted], 1979.

Basic eligibility for Dependents Educational Assistance 
Program benefits under Chapter 35 benefits may be established 
in one of several ways, including being the child of a 
veteran who has a total and permanent disability rating from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record confirms that the appellant 
is the veteran's daughter, and that the veteran is in receipt 
of a permanent and total disability rating based on a 
service-connected disability.

However, eligibility for such Chapter 35 benefits requires 
that the appellant not reach his or her 26th birthday before 
the effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c).  It is 
undisputed that the appellant reached her 26th birthday on 
June [redacted], 2005.  However, the effective date of the veteran's 
permanent and total service-connected disability effective 
August 11, 2005.  Thus, the appellant turned 26 years old 
before the effective date of the veteran's permanent and 
total service-connected disability rating.  Consequently, the 
appellant is simply not eligible for Chapter 35 educational 
assistance at this time.

In addition, the appellant has not shown, nor is the Board 
aware, of any basis to exempt her from application of this 
regulation.  The basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(b)(2)(i).  Also, the beginning date may be extended 
if the permanent and total disability rating is assigned 
after the child reaches 18, but before the child turns 26.  
38 C.F.R. § 21.3041(b)(2)(ii).  However, as discussed above, 
the appellant turned 26 before the effective date of the 
finding of permanent and total disability of the veteran.  
Therefore, neither of these exceptions tolls the basic 
beginning date for this appellant's eligibility for 
educational assistance.

The Board has considered the appellant's argument to the 
effect that the veteran's appeal for a permanent and total 
rating had been pending since 1996, such that the permanent 
and total rating should have been in effect prior to the 
appellant turning 26 years old.  In short, the appellant 
feels that she should not be denied due to a mere technical 
interpretation of VA law.  Notwithstanding, the RO determined 
that August 11, 2005, was the proper effective date for the 
veteran's permanent and total rating.  The veteran has not 
appealed the effective date assigned for the permanent and 
total disability rating.  Regardless of the appellant's 
assertions, the Board's actions are bound by the applicable 
law and regulations as written, such that the Board has no 
power to grant benefits not authorized by law.  38 U.S.C.A. § 
7104(c).  

While the Board is respectful of the appellant's arguments 
and concerns as stated in support of her claim, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific.  The Board is bound by these 
criteria.  Therefore, the Board must find that the appellant 
is simply not eligible to receive Dependents Educational 
Assistance Program benefits under Chapter 35 as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where 
the law, rather than the facts, however, is dispositive, the 
"benefit-of-the-doubt" rule does not apply.


ORDER

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


